212 S.W.3d 163 (2006)
Scott A. MILLER, Respondent,
v.
MISSOURI DEPARTMENT OF CORRECTIONS, and the Board of Probation and Parole, Appellants.
No. WD 65842.
Missouri Court of Appeals, Western District.
November 28, 2006.
Motion for Rehearing and/or Transfer Denied January 30, 2007.
Jeremiah W. (Jay) Nixon, Atty. Gen., Stephen David Hawke, Asst. Attorney *164 General, joins on the briefs, Jefferson City, MO, for Appellant.
Respondent acting Pro se.
Before EDWIN H. SMITH, C.J., P.J., PATRICIA BRECKENRIDGE, and JAMES M. Smart, Jr., JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 30, 2007.

Order
PER CURIAM.
The Department of Corrections appeals the motion court's grant of a declaratory judgment stating that Scott Miller's prior 120-day callback did not count as a prior commitment for the purpose of determining his mandatory minimum sentence under section 558.019. The Department's main contention is that section 559.115.7 should not apply retroactively. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).